Name: 79/690/EEC: Commission Decision of 20 July 1979 amending Decisions 78/693/EEC, 78/694/EEC, 78/695/EEC and 79/238/EEC concerning the health conditions for imports of fresh meat from Argentina, Brazil, Uruguay and Paraguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-09

 Avis juridique important|31979D069079/690/EEC: Commission Decision of 20 July 1979 amending Decisions 78/693/EEC, 78/694/EEC, 78/695/EEC and 79/238/EEC concerning the health conditions for imports of fresh meat from Argentina, Brazil, Uruguay and Paraguay Official Journal L 201 , 09/08/1979 P. 0034 - 0035 Greek special edition: Chapter 03 Volume 26 P. 0031 Spanish special edition: Chapter 03 Volume 16 P. 0194 Portuguese special edition Chapter 03 Volume 16 P. 0194 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 26 . 8 . 1978 , PP . 19 , 29 AND 37 . ( 4 ) OJ NO L 53 , 3 . 3 . 1979 , P . 33 . COMMISSION DECISION OF 20 JULY 1979 AMENDING DECISIONS 78/693/EEC , 78/694/EEC , 78/695/EEC AND 79/238/EEC CONCERNING THE HEALTH CONDITIONS FOR IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL , URUGUAY AND PARAGUAY ( 79/690/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS UNDER ARTICLE 19 OF DIRECTIVE 72/462/EEC THE HEALTH PROVISIONS DO NOT APPLY TO FRESH MEAT IMPORTED BY AUTHORIZATION OF THE MEMBER STATE OF DESTINATION FOR USES OTHER THAN HUMAN CONSUMPTION ; WHEREAS VETERINARY INSPECTION CONDITIONS APPLY TO IMPORTS OF FRESH MEAT IRRESPECTIVE OF THEIR DESTINATION ; WHEREAS CONDITIONS CONCERNING FRESH MEAT FROM ARGENTINA , BRAZIL , URUGUAY AND PARAGUAY WERE LAID DOWN RESPECTIVELY BY COMMISSION DECISIONS 78/693/EEC , 78/694/EEC , 78/695/EEC ( 3 ), AND 79/238/EEC ( 4 ); WHEREAS , AFTER DUE EXAMINATION , THE AUTHORIZATIONS PROVIDED FOR IN THE SAID ARTICLE 19 CAN BE EXTENDED TO IMPORTS OF TRIMMED LUNGS OF BOVINE ANIMALS FOR USE EXCLUSIVELY IN THE MANUFACTURE OF PET FOOD , PROVIDED THAT STRICT CONDITIONS RELATING TO TRANSPORT , TREATMENT AND UTILIZATION ARE MET ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ARTICLE 1A IS HEREBY INSERTED IN DECISION 78/693/EEC : ' ARTICLE 1A 1 . BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) MEMBER STATES MAY ALSO AUTHORIZE THE IMPORTATION OF TRIMMED LUNGS OF BOVINE ANIMALS WHICH PRESENT THE GUARANTEES LAID DOWN IN THE ACCOMPANYING HEALTH CERTIFICATE CORRESPONDING WITH THE SPECIMEN GIVEN IN ANNEX D AND WHICH ARE TO BE USED EXCLUSIVELY IN THE MANUFACTURE OF PET FOOD . 2 . THE AUTHORIZATION MENTIONED IN PARAGRAPH 1 SHALL BE GIVEN ONLY TO A PROCESSING ESTABLISHMENT APPROVED BY THE NATIONAL AUTHORITIES AND UNDER CONTINUOUS VETERINARY SUPERVISION AND ON CONDITION THAT A GUARANTEE IS PROVIDED THAT THE RAW MATERIAL WILL BE USED ONLY FOR THE SPECIFIED PURPOSE , WITHOUT RISK OF CONTACT WITH ANY PRODUCT WHICH REMAINS UNSTERILIZED , AND THAT IT WILL NOT LEAVE THE ESTABLISHMENT IN ITS ORIGINAL STATE , EXCEPT IN CASE OF NECESSITY WHERE IT IS OFFICIALLY CONSIGNED TO AN ANIMAL CARCASE DESTRUCTION PLANT UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN . IN ADDITION THE FOLLOWING MINIMUM CONDITIONS SHALL BE MET : ( A ) BEFORE ARRIVAL IN COMMUNITY TERRITORY THE RAW MATERIAL SHALL BE ENCLOSED IN LEAK-PROOF CONTAINERS WHICH SHALL BEAR THE MARK ' USE RESTRICTED TO THE MANUFACTURE OF PET FOOD ' ; THE ACCOMPANYING DOCUMENTS SHALL BE ENDORSED ' USE RESTRICTED TO THE MANUFACTURE OF PET FOOD ' , TOGETHER WITH THE NAME AND ADDRESS OF THE CONSIGNEE ; ( B ) THE RAW MATERIAL SHALL BE TRANSPORTED FROM THE POINT OF ARRIVAL IN COMMUNITY TERRITORY IN VEHICLES OR CONTAINERS OR OTHER MEANS OF TRANSPORT WHICH ARE LEAK-PROOF , DULY SEALED , TO THE PROCESSING ESTABLISHMENT APPROVED BY THE NATIONAL AUTHORITIES AND UNDER CONTINUOUS VETERINARY SUPERVISION . HOWEVER , IN CASE OF NECESSITY , THE RAW MATERIAL MAY BE CONSIGNED TEMPORARILY TO AN APPROVED COLD STORE WHICH IS UNDER CONTINUOUS VETERINARY SUPERVISION PROVIDED THE ABOVE CONDITIONS ARE MET ; ( C ) ON ARRIVAL IN THE TERRITORY OF THE MEMBER STATE OF DESTINATION AND BEFORE DISPATCH OF THE RAW MATERIAL TO THE APPROVED PROCESSING ESTABLISHMENT , NOTIFICATION OF INTENDING DISPATCH SHALL BE MADE BY THE QUICKEST ROUTE POSSIBLE TO THE LOCAL OFFICIAL VETERINARIAN ; ( D ) THE RAW MATERIAL , DURING MANUFACTURE , SHALL BE STERILIZED IN TINS IN SUCH A WAY AS TO ACHIEVE A MINIMUM FC VALUE OF 3 AND A VETERINARY INSPECTION SHALL BE MADE TO ENSURE THAT THE FINISHED PRODUCT HAS ACTUALLY ACHIEVED THAT VALUE ; ( E ) THE VEHICLES AND CONTAINERS OR ANY OTHER MEANS OF TRANSPORT REFERRED TO IN ( B ) AND ALL EQUIPMENT AND UTENSILS WHICH COME INTO CONTACT WITH THE RAW MATERIAL BEFORE STERILIZATION SHALL BE CLEANSED AND DISINFECTED AND PACKAGINGS SHALL BE DESTROYED IN AN INCINERATOR . 3 . THE AUTHORIZATION MENTIONED IN PARAGRAPH 1 SHALL BE NOTIFIED TO THE COMPETENT AUTHORITIES OF MEMBER STATES THROUGH WHICH THE RAW MATERIAL WILL PASS . ' ARTICLE 2 THE FOLLOWING ARTICLE 1A IS HEREBY INSERTED IN DECISIONS 78/694/EEC , 78/695/EEC AND 79/238/EEC : ' ARTICLE 1A 1 . BY WAY OF DEROGATION FROM ARTICLE 1 ( 2 ) MEMBER STATES MAY ALSO AUTHORIZE THE IMPORTATION OF TRIMMED LUNGS OF BOVINE ANIMALS WHICH PRESENT THE GUARANTEES LAID DOWN IN THE ACCOMPANYING HEALTH CERTIFICATE CORRESPONDING WITH THE SPECIMEN GIVEN IN ANNEX C AND WHICH ARE TO BE USED EXCLUSIVELY IN THE MANUFACTURE OF PET FOOD . 2 . THE AUTORIZATION MENTIONED IN PARAGRAPH 1 SHALL BE GIVEN ONLY TO A PROCESSING ESTABLISHMENT APPROVED BY THE NATIONAL AUTHORITIES AND UNDER CONTINUOUS VETERINARY SUPERVISION AND ON CONDITION THAT A GUARANTEE IS PROVIDED THAT THE RAW MATERIAL WILL BE USED ONLY FOR THE SPECIFIED PURPOSE , WITHOUT RISK OF CONTACT WITH ANY PRODUCT WHICH REMAINS UNSTERILIZED , AND THAT IT WILL NOT LEAVE THE ESTABLISHMENT IN ITS ORIGINAL STATE , EXCEPT IN CASE OF NECESSITY WHERE IT IS OFFICIALLY CONSIGNED TO AN ANIMAL CARCASE DESTRUCTION PLANT UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN . IN ADDITION THE FOLLOWING MINIMUM CONDITIONS SHALL BE MET : ( A ) BEFORE ARRIVAL IN COMMUNITY TERRITORY THE RAW MATERIAL SHALL BE ENCLOSED IN LEAK-PROOF CONTAINERS WHICH SHALL BEAR THE MARK ' USE RESTRICTED TO THE MANUFACTURE OF PET FOOD ' ; THE ACCOMPANYING DOCUMENTS SHALL BE ENDORSED ' USE RESTRICTED TO THE MANUFACTURE OF PET FOOD ' , TOGETHER WITH THE NAME AND ADDRESS OF THE CONSIGNEE ; ( B ) THE RAW MATERIAL SHALL BE TRANSPORTED FROM THE POINT OF ARRIVAL IN COMMUNITY TERRITORY IN VEHICLES OR CONTAINERS OR OTHER MEANS OF TRANSPORT WHICH ARE LEAK-PROOF , DULY SEALED , TO THE PROCESSING ESTABLISHMENT APPROVED BY THE NATIONAL AUTHORITIES AND UNDER CONTINUOUS VETERINARY SUPERVISION . HOWEVER , IN CASE OF NECESSITY , THE RAW MATERIAL MAY BE CONSIGNED TEMPORARILY TO AN APPROVED COLD STORE WHICH IS UNDER CONTINUOUS VETERINARY SUPERVISION PROVIDED THE ABOVE CONDITIONS ARE MET ; ( C ) ON ARRIVAL IN THE TERRITORY OF THE MEMBER STATE OF DESTINATION AND BEFORE DISPATCH OF THE RAW MATERIAL TO THE APPROVED PROCESSING ESTABLISHMENT , NOTIFICATION OF INTENDING DISPATCH SHALL BE MADE BY THE QUICKEST ROUTE POSSIBLE TO THE LOCAL OFFICIAL VETERINARIAN ; ( D ) THE RAW MATERIAL , DURING MANUFACTURE , SHALL BE STERILIZED IN TINS IN SUCH A WAY AS TO ACHIEVE A MINIMUM FC VALUE OF 3 AND A VETERINARY INSPECTION SHALL BE MADE TO ENSURE THAT THE FINISHED PRODUCT HAS ACTUALLY ACHIEVED THAT VALUE ; ( E ) THE VEHICLES AND CONTAINERS OR ANY OTHER MEANS OF TRANSPORT REFERRED TO IN ( B ) AND ALL EQUIPMENT AND UTENSILS WHICH COME INTO CONTACT WITH THE RAW MATERIAL BEFORE STERILIZATION SHALL BE CLEANSED AND DISINFECTED AND PACKAGINGS SHALL BE DESTROYED IN AN INCINERATOR . 3 . THE AUTHORIZATION MENTIONED IN PARAGRAPH 1 SHALL BE NOTIFIED TO THE COMPETENT AUTHORITIES OF MEMBER STATES THROUGH WHICH THE RAW MATERIAL WILL PASS . ' ARTICLE 3 THE FOLLOWING SHALL BE ADDED TO FOOTNOTE ( 1 ) OF ANNEX D TO DECISION 78/693/EEC AND OF ANNEX C TO DECISIONS 78/694/EEC , 78/695/EEC AND 79/238/EEC : ' HOWEVER , ACCORDING TO THE CONDITIONS LAID DOWN IN ARTICLE 1A , THE FOLLOWING MAY ALSO BE AUTHORIZED FOR IMPORTATION : TRIMMED LUNGS OF BOVINE ANIMALS , INTENDED EXCLUSIVELY FOR THE MANUFACTURE OF PET FOOD , FROM WHICH TRACHEAE AND MAIN BRONCHI AND THE MEDIASTINAL AND BRONCHIAL LYMPHATIC GLANDS HAVE BEEN REMOVED . ' ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT